 Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 1 of 44 Page ID #:478


 1   BITTON & ASSOCIATES
 2   Ophir J. Bitton (SBN 204310)
     Cesar G. Lachica, JR. (SBN 266634)
 3   7220 Melrose Avenue, 2nd Floor
 4   Los Angeles, CA 90046
     Tel. No.: (310) 356-1006
 5
     Fax No.: (818) 524-1224
 6   Attorneys for Plaintiffs
     LEA M. SMADJA, ANDREW RODRIGUEZ
 7
     on behalf of themselves and all others similarly situated
 8   [Additional Counsel On Page Following Caption]
 9
                         UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
     LEA M. SMADJA, an individual,          ) Case No. 2:17-CV-00379 (SVW)(JC)
12   ANDREW          RODRIGUEZ,          an ) CLASS ACTION
13
     individual, on behalf of themselves    )
     and all others similarly situated, and ) FIRST AMENDED COMPLAINT
14   as aggrieved employees pursuant to     )
15   the Private Attorney General Act,      ) (1)   FAILURE TO PAY
                                            )       PROPER OVERTIME;
16               Plaintiffs,                ) (2)   FAILURE TO PROVIDE
17                                          )       AND/OR PAY SICK
          vs.                               )       LEAVE;
18
                                            ) (3)   FAILURE TO PROVIDE
19   PETSMART, INC., a Delaware             )       MEAL BREAKS;
     Corporation; and DOES 1-50, inclusive, ) (4)   FAILURE TO PROVIDE
20
                                            )       REST PERIODS;
21               Defendants.                ) (5)   UNPAID WAGES-OWED
                                            )       MONEY EARNED AND
22
                                            )       VACATION;
23                                          ) (6)   FAILURE TO PROVIDE
24
                                            )       ACCURATE ITEMIZED
                                            )       WAGE STATEMENTS
25                                          )       (LABOR CODE §226);
26                                          ) (7)   FAILURE TO PROVIDE
                                            )       ACCURATE ITEMIZED
27                                          )       WAGE STATEMENTS
28
                                            )       ((LABOR CODE §226.3);
                                                                           1
                                First Amended Complaint
                           CASE NO. 17CV00379 (SVW)(JC)
 Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 2 of 44 Page ID #:479


 1                                      ) (8)  UNLAWFUL
 2                                      )      WITHHOLDING OF
                                        )      WAGES;
 3                                      ) (9)  FAILURE TO FULLY
 4                                      )      REIMBURSE WORK
                                        )      EXPENSES;
 5
                                        ) (10) FAILURE TO PAY
 6                                      )      UNIFORM
                                        )      MAINTENANCE
 7
                                        ) (11) WAITING TIME
 8                                      )      PENALTIES;
                                        ) (12) PRIVATE ATTORNEY
 9
                                        )      GENERALS ACT (LABOR
10                                      )      CODE §2699, ET SEQ.);
11
                                        )      AND
                                        ) (13) UNFAIR BUSINESS
12                                      )      PRACTICES
13
                                        )
                                        ) [DEMAND FOR JURY TRIAL]
14                                      )
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                          2
                            First Amended Complaint
                       CASE NO. 17CV00379 (SVW)(JC)
 Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 3 of 44 Page ID #:480


 1   SHORTLEGAL, APC
     Brian R. Short (SBN 236140)
 2   Email: Brian@shortlegal.com
 3
     Kristina De La Rosa (SBN 279821)
     Email: Kristina@shortlegal.com
 4   350 10th Ave., Suite 1000
     San Diego, California 92101
 5   Telephone: 619.272.0720
     Facsimile: 619.839.3129
 6
     COHELAN KHOURY & SINGER
 7   Isam C. Khoury (SBN 58759)
     ikhoury@ckslaw.com
 8   Michael D. Singer (SBN 115301)
     msinger@ckslaw.com
 9
     Jeff Geraci (SBN 151519)
10
     jgeraci@ckslaw.com
     605 C Street, Suite 200 San Diego, California 92101
11   Telephone: (619) 595-3001
     Facsimile: (619)595-3000
12

13   Attorneys for Plaintiffs
     LEA M. SMADJA, ANDREW RODRIGUEZ
14
     on behalf of themselves and all others similarly situated
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                          3
                                First Amended Complaint
                           CASE NO. 17CV00379 (SVW)(JC)
 Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 4 of 44 Page ID #:481


 1         Plaintiff LEA M. SMADJA (“SMADJA”), an individual and Plaintiff
 2   ANDREW        RODRIGUEZ          (“RODRIGUEZ”),       an   individual,    (collectively
 3   “PLAINTIFFS”) on behalf of themselves and all others similarly situated, hereby
 4   file this Complaint against Defendant PETSMART, INC., a Delaware corporation
 5   (“DEFENDANT”); and DOES 1 to 25. PLAINTIFFS are informed and believe,
 6   and on the basis of that information and belief, alleges as follows:
 7                                    I. INTRODUCTION
 8   1.    This is a class action pursuant to Code of Civil Procedure §382.
 9   2.    This is a civil action seeking recovery for DEFENDANT’s violations of
10   California Labor Code (“Labor Code”) §§1194, et seq., Labor Code §§200, et seq.,
11   Labor Code §§500, et seq., Labor Code §2802, Labor Code §§2698, et seq.,
12   California Business and Professions Code (“B&PC”) §§17200, et seq., Fair Labor
13   Standard Act, California, Federal, and related common law principles.
14   3.    PLAINTIFFS’ action seeks monetary damages, including full restitution
15   from DEFENDANT as a result of DEFENDANT’s unlawful, fraudulent and/or
16   unfair business practices.
17   4.    The acts complained of herein occurred, occur and will occur, at least in
18   part, within the time period from four (4) years preceding the filing of the original
19   Complaint herein, up to and through the time of trial for this matter.
20         RELEVANT JOB TITLES
21   5.    The relevant job titles in this action are DEFENDANT’s Dog Groomer
22   positions (hereinafter including DEFENDANT’s job positions with substantially
23   similar titles and duties) and
24   6.    DEFENDANT’s Dog Groomer positions are paid by DEFENDANT on the
25   basis of hourly rates.
26   7.    The obligations and responsibilities of DEFENDANT’s Dog Groomer
27   positions, respectively, are virtually identical from region to region, district to
28   district, facility to facility, office to office, branch to branch, store to store, and
                                                                                     4
                                   First Amended Complaint
                              CASE NO. 17CV00379 (SVW)(JC)
 Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 5 of 44 Page ID #:482


 1   employee to employee. Any differences in job activities between the different
 2   individuals in these positions were and are legally insignificant to the issues
 3   presented by this action.
 4         SUMMARY OF CLAIMS
 5   8.    With regard to DEFENDANT’s Dog Groomer positions, DEFENDANT has:
 6             a. Failed to pay proper and timely overtime;
 7             b. Failed to provide/ pay sick leave;
 8             c. Failed to authorize and permit paid meal periods;
 9             d. Failed to authorize and permit paid rest periods;
10             e. Failed to provide accurate itemized wage statements;
11             f. Failed to pay owed money earned and vacation;
12             g. Failed to pay uniform maintenance;
13             h. Failed to fully reimburse work expenses;
14             i. Unlawfully withheld wages;
15             j. Incurred waiting time penalties; and
16             k. Conducted unfair business practices.
17                                      II. PARTIES
18         PLAINTIFFS
19   9.     Plaintiff LEA M. SMADJA (“SMADJA”), is over eighteen (18) and is now
20   and/or at all times mentioned in this Complaint was a resident of the State of
21   California.
22   10.    Plaintiff SMADJA worked for DEFENDANT as a Dog Groomer at
23   DEFENDANTS’ branch located at Pico Boulevard in Los Angeles in Los Angeles
24   County.
25   11.    Plaintiff ANDREW RODRIGUEZ (“RODRIGUEZ”) is over eighteen (18)
26   and is now and/or at all times mentioned in this Complaint was a resident of the
27   State of California.
28   12.    RODRIGUEZ worked for DEFENDANT as a Dog Groomer at
                                                                               5
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
 Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 6 of 44 Page ID #:483


 1   DEFENDANTS’ branch located in Mission Valley in San Diego in San Diego
 2   County.
 3         DEFENDANTS
 4   13.    Defendant PETSMART, INC. (“DEFENDANT”) is now and/or at all times
 5   mentioned in this Complaint, was a Delaware corporation and the owner and
 6   operator of an industry, business and/or facility licensed to do business and
 7   actually doing business in the State of California. PLAINTIFFS are informed and
 8   believe and on this basis alleges that DEFENDANT is a nationwide pet retailer of
 9   services and solutions for the needs of pets in the United States and maintains
10   different branches and retail stores in California including Los Angeles County.
11         DOES 1 TO 50, INCLUSIVE
12   14.    DOES 1 to 50, inclusive are now, and/or at all times mentioned in this
13   Complaint were licensed to do business and/or actually doing business in the State
14   of California.
15   15.    PLAINTIFFS do not know the true names and capacities, whether
16   individual partner or corporate, of DOES 1 to 50, inclusive and for that reason
17   DOES 1 to 50 are sued under such fictitious names pursuant to California Code of
18   Civil Procedure (“CCP”) §474.
19   16.    PLAINTIFFS will seek leave of court to amend this Complaint to allege
20   such names and capacities as soon as they are ascertained.
21         ALL DEFENDANTS
22   17.    DEFENDANTS, and each of them, are now and/or at all times mentioned in
23   this Complaint were in some manner legally responsible for the events, happening
24   and circumstances alleged in this Complaint.
25   18.    DEFENDANTS, and each of them, proximately subjected PLAINTIF to the
26   unlawful practices, wrongs, complaints, injuries and/or damages alleged in this
27   Complaint.
28   19.    PLAINTIFFS are informed and believe and thereon alleges that each
                                                                                   6
                                First Amended Complaint
                           CASE NO. 17CV00379 (SVW)(JC)
 Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 7 of 44 Page ID #:484


 1   DEFENDANTS named in this Complaint (including DOES) was at all times herein
 2   mentioned and now is the agent, servant and employee of the other defendants
 3   herein, and vice versa, and was at all such times acting within the course and
 4   scope of said agency and employment and with the consent and permission of each
 5   of the other co-defendants, and each of the defendants herein ratified each of the
 6   acts of each of the other co-defendants, and each of them.
 7   20.    DEFENDANTS, and each of them, are now and/or at all times mentioned in
 8   this Complaint were members of and/or engaged in a joint venture, partnership and
 9   common enterprise, and were acting within the course and scope of, and in
10   pursuance of said joint venture, partnership and common enterprise.
11   21.    DEFENDANTS, and each of them, at all times mentioned in this Complaint
12   concurred and contributed to the various acts and omissions of each and every one
13   of the other DEFENDANTS in proximately causing the complaints, injuries and/or
14   damages alleged in this Complaint.
15   22.    DEFENDANTS, and each of them, at all times mentioned in this Complaint
16   approved of, condoned and/or otherwise ratified each and every one of the acts
17   and/or omissions alleged in this Complaint.
18   23.    DEFENDANTS, and each of them, at all times mentioned in this Complaint
19   aided and abetted the acts and omissions of each and every one of the other
20   DEFENDANTS thereby proximately causing the damages alleged in this
21   Complaint.
22   24.     PLAINTIFFS are informed and believe and thereon alleges that each and
23   every act and omission alleged herein was performed by, and/or attributable to, all
24   DEFENDANTS, each acting as agents and/or employees, and/or under the
25   direction and control of each of the other DEFENDANTS, and that said acts and
26   failures to act were within the course and scope of said agency, employment and/or
27   direction and control.
28   25.     DEFENDANTS and each of them, proximately subjected PLAINTIFFS to
                                                                                  7
                                   First Amended Complaint
                              CASE NO. 17CV00379 (SVW)(JC)
 Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 8 of 44 Page ID #:485


 1   the unlawful practices, wrongs, complaints, injuries and/or damages alleged in this
 2   Complaint.
 3         COMMON FACTS
 4   26.     PLAINTIFFS and other similarly situated employees have not been
 5   provided, during all the liability periods relevant to this Complaint, accurate wages
 6   on account of DEFENDANTS’ inaccurate accounting and computation of regular
 7   time wages and overtime wages, improper meal and rest periods, failed to pay or
 8   provide sick leave, and other labor code violations.
 9   27.    PLAINTIFFS and other similarly situated employees have not been paid,
10   during all the liability periods relevant to this Complaint, expenses for the
11   maintenance of their uniforms and other business-related expenses incurred for the
12   benefit of DEFENDANT.
13   28.    DEFENDANT unlawfully withheld wages from PLAINTIFFS and other
14   similarly situated employees.
15   29.     DEFENDANT failed to timely pay all final wages upon termination or
16   resignation of PLAINTIFFS and others similarly situated.
17   30.    As a direct and proximate result of the unlawful actions of DEFENDANT,
18   PLAINTIFFS and other similarly situated employees have suffered and continue to
19   suffer from loss of earnings in amounts as yet unascertained, but subject to proof at
20   trial in amounts in excess of the jurisdiction of this Court.
21                           III. JURISDICTION AND VENUE
22   31.    The California Superior Court has jurisdiction in this matter due to
23   DEFENDANT’s violations of Labor Code §210, et seq., Labor Code §500, et seq.,
24   Labor Code §1194, B&PC §17200, et seq., the applicable Wage Orders issued by
25   the California Industrial Welfare Commission (hereinafter, the “IWC Wage
26   Orders”), and related common law principles.
27   32.    The California Superior Court also has jurisdiction in this matter because
28   both the individual and aggregate monetary damages and restitution sought herein
                                                                                    8
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
 Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 9 of 44 Page ID #:486


 1   exceed the minimal jurisdictional limits of the Superior Court and will be
 2   established at trial, according to proof.
 3   33.    The California Superior Court likewise has jurisdiction over all
 4   DEFENDANTS because, based on information and belief, DEFENDANTS are
 5   ether citizens of California, have sufficient minimum contacts in California, or
 6   otherwise intentionally avail themselves of the California market so as to render
 7   the exercise of jurisdiction over them by the California Court consistent with
 8   traditional notions of fair play and substantial justice.
 9   34.    Venue is proper in Los Angeles County pursuant to CCP §395(a) and CCP
10   §395.5 in that liability arose there because at least some of the transactions that are
11   the subject matter of this Complaint occurred therein and/or each DEFENDANT
12   either is found, maintains office, transacts business, and/or has an agent therein.
13   35.    Labor Code § 2699 et seq., PAGA, authorizes aggrieved employees to sue
14   directly for various civil penalties under the Labor Code. SMADJA timely
15   provided notice on June 28, 2016 and January 21, 2016 to the Labor and
16   Workforce Development Agency (“LWDA”) and to DEFENDANT, pursuant to
17   Labor Code §2699.3. Likewise RODRIGUEZ timely provided notice on March 21,
18   2017 to the LWDA.
19                         IV. CLASS ACTION ALLEGATIONS
20   36.    CCP §382 provides in pertinent part: “…[W]hen the question is one of a
21   common or general interest, of many persons, or when the parties are numerous,
22   and it is impracticable to bring them all before the court, one or more may sue or
23   defend for the benefit of all.”
24   37.    PLAINTIFFS bring this suit as a class action pursuant to CCP §382, on
25   behalf of individuals who are entitled to the monies unlawfully withheld by
26   DEFENDANT.
27   38.    The putative classes PLAINTIFFS will seek to certify are currently
28   composed of and defined as follows:
                                                                                     9
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 10 of 44 Page ID #:487


 1            a. All individuals employed and formerly employed by DEFENDANT
 2               in California as a Dog Groomer during the appropriate time period
 3               whom DEFENDANT failed to properly or timely pay overtime
 4               (hereinafter, the “Overtime Class”);
 5            b. All   individuals   employed      and    formerly    employed       by
 6               DEFENDANT in California as a Dog Groomer during the
 7               appropriate time period whom DEFENDANT failed to pay or
 8               provide sick leave (hereinafter, the “Sick Leave Class”);
 9            c. All   individuals   employed      and    formerly    employed       by
10               DEFENDANTS in California as a Dog Groomer during the
11               appropriate time period whom DEFENDANTS failed to authorize
12               and permit the legally requisite meal periods (hereinafter, the
13               “Meal Period Class”);
14            d. All   individuals   employed      and    formerly    employed       by
15               DEFENDANTS in California as a Dog Groomer during the
16               appropriate time period whom DEFENDANTS failed to authorize
17               and permit the legally requisite rest periods (hereinafter, the “Rest
18               Period Class”);
19            e. All   individuals   employed      and    formerly    employed       by
20               DEFENDANTS in California as a Dog Groomer during the
21               appropriate time period whom DEFENDANTS failed to provide
22               accurate itemized wage statements under Labor Code §226
23               (hereinafter, the “§226 Wage Statement Class);
24            f. All   individuals   employed      and    formerly    employed       by
25               DEFENDANTS in California as a Dog Groomer during the
26               appropriate time period whom DEFENDANTS failed to provide
27               accurate itemized wage statements under Labor Code §226.3
28               (hereinafter, the “§226.3 Wage Statement Class);
                                                                                10
                            First Amended Complaint
                       CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 11 of 44 Page ID #:488


 1               g. All   individuals   employed     and   formerly    employed      by
 2                  DEFENDANTS in California as a Dog Groomer during the
 3                  appropriate time period whom DEFENDANTS failed to pay owed
 4                  money earned and vacation (hereinafter, the “Vacation Class);
 5               h. All   individuals   employed     and   formerly    employed      by
 6                  DEFENDANTS in California as a Dog Groomer during the
 7                  appropriate time period whom DEFENDANTS failed to pay
 8                  uniform maintenance (hereinafter, the “Uniform Class”);
 9               i. All   individuals   employed     and   formerly    employed      by
10                  DEFENDANTS in California as a Dog Groomer during the
11                  appropriate time period whom DEFENDANTS failed to fully
12                  reimburse work expenses (hereinafter, the “Reimbursement
13                  Class”);
14               j. All   individuals   employed     and   formerly    employed      by
15                  DEFENDANTS in California as a Dog Groomer during the
16                  appropriate time period whom DEFENDANTS unlawfully
17                  withheld wages from (hereinafter, the “Withheld Wage Class”);
18               k. All individuals formerly employed by DEFENDANTS in
19                  California as Dog Groomer during the appropriate time period
20                  whom DEFENDANT willfully failed to pay any and all wages
21                  (hereinafter, the “LC 201 Class”);
22   39.   The “Overtime Class,” “Sick Leave Class,” “Meal Period Class,” “Rest
23   Period Class,” “§226 Wage Statement Class,” “§226.3 Wage Statement Class,”
24   “Vacation Class,” “Uniform Class,” “Reimbursement Class,” “Withheld Class,”
25   and “LC 201 Class” are hereinafter collectively referred to as the “CLASSES.”
26   40.   Throughout discovery in this litigation, PLAINTIFFS may find it
27   appropriate and/or necessary to amend the definition of the CLASSES. In any
28   event, PLAINTIFFS will formally define and designate a class definition at such
                                                                                11
                               First Amended Complaint
                          CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 12 of 44 Page ID #:489


 1   time when PLAINTIFFS seek to certify the CLASSES alleged herein.
 2   41.   Numerosity (CCP §382):
 3            a. The potential quantity of members of the CLASSES as defined is so
 4               numerous that joinder of all members is unfeasible and impractical.
 5            b. The disposition of the claims of the members if the CLASSES
 6               through this class action will benefit both the parties and this Court.
 7            c. The quantity of members of the CLASSES is unknown to
 8               PLAINTIFFS at this time; however, it is estimated that the
 9               membership of the CLASSES numbers greater than 200 individuals;
10            d. The quantity and identity of such membership is readily ascertainable
11               via inspection of DEFENDANTS’ records.
12   42.   Superiority (CCP §382): The nature of this action and the nature of the laws
13   available to PLAINTIFFS make the use of the class action format particularly
14   efficient and the appropriate procedure to afford relief to PLAINTIFFS for the
15   wrongs alleged herein, as follows:
16            a. California has a public policy which encourages the use of the class
17                      action device;
18            b. By establishing a technique whereby the claims of many individuals
19               can be resolved at the same time, the class suit both eliminates the
20               possibility of repetitious litigation and provides small claimants with a
21               method of obtaining redress for claims which would otherwise be too
22               small to warrant individual litigation;
23            c. This case involves large corporate DEFENDANT and a large number
24               of individual Class members with many relatively small claims and
25               common issues of law and fact. The potential class is a significant
26               number because NAMED PLAINTIFFS are informed and believe,
27               and thereon allege, that DEFENDANT employed at any one time,
28               approximately over 200 hundred (200) hourly employees in all
                                                                                    12
                               First Amended Complaint
                          CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 13 of 44 Page ID #:490


 1            facilities, buildings, communities and retail centers, with a total class
 2            estimated to be significantly over three hundred (600) employees in
 3            the past four years - there are numerous former employees who were
 4            subjected to the same illegal payroll practices or policies. Joinder of
 5            all former employees individually would be impractical;
 6         d. If each individual member of the CLASSES was required to file an
 7            individual lawsuit, the large corporate DEFENDANT would
 8            necessarily gain an unconscionable advantage because DEFENDANT
 9            would be able to exploit and overwhelm the limited resources of each
10            individual member of the CLASSES with DEFENDANT’s vastly
11            superior financial and legal resources;
12         e. Requiring each individual member of the Classes to pursue an
13            individual remedy would also discourage the assertion of lawful
14            claims by the members of the CLASSES who would be disinclined to
15            pursue an action against DEFENDANT because of an appreciable and
16            justifiable fear of retaliation and permanent damage to their lives,
17            careers and well-being;
18         f. Proof of a common business practice or factual pattern, of which the
19            members of the CLASSES experienced, is representative of the
20            CLASSES herein and will establish the right of each of the members
21            of the CLASSES to recover on the causes of action alleged herein;
22         g. Absent class treatment, the prosecution of separate actions by the
23            individual members of the CLASSES, even if possible, would likely
24            create:
25               1) a substantial risk of each individual PLAINTIFFS presenting in
26                  separate, duplicative proceedings the same or essentially similar
27                  arguments and evidence, including expert testimony;
28               2) a multiplicity of trials conducted at enormous expense to both
                                                                                13
                             First Amended Complaint
                        CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 14 of 44 Page ID #:491


 1                      the judicial system and the litigants;
 2                  3) inconsistent or varying verdicts or adjudications with respect to
 3                      the   individual    members      of      the   CLASSES    against
 4                      DEFENDANT; and
 5                  4) potentially     incompatible     standards      of   conduct        for
 6                      DEFENDANT;
 7                  5) potentially incompatible legal determinations with respect to
 8                      individual members of the CLASSES which would, as a
 9                      practical matter be dispositive of the interest of the other
10                      members of the CLASSES who are not parties to the
11                      adjudications or which would substantially impair or impede
12                      the ability of the members of the CLASSES to protect their
13                      interests.
14                  6) The claims of the individual members of the CLASSES are not
15                      sufficiently large to warrant vigorous individual prosecution
16                      considering all of the concomitant costs and expenses attendant
17                      thereto;
18                  7) Courts seeking to preserve efficiency and other benefits of class
19                      actions routinely fashion methods to manage any individual
20                      questions; and
21                  8) The Supreme Court of California urges trial courts, which have
22                      an obligation to consider the use of innovative procedural tools
23                      to certify a manageable class, to be procedurally innovative in
24                      managing class actions.
25   43.   Well-defined Community of Interest: PLAINTIFFS also meet the
26   established standards for class certification (see, e.g. Lockheed Martin Corp. v.
27   Superior Court (2003) 29 Cal.4th 1096), as follows:
28   44.   Typicality: The claims of PLAINTIFFS are typical of the claims of all
                                                                                      14
                                First Amended Complaint
                           CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 15 of 44 Page ID #:492


 1   members of the CLASSES they seek to represent because all members of the
 2   CLASSES sustained injuries and damages arising out of DEFENDANT’s common
 3   course of conduct in violation of law and injuries and damages of all members of
 4   the CLASSES were caused by DEFENDANT’s wrongful conduct in violation of
 5   law as alleged herein.
 6   45.   Adequacy: PLAINTIFFS:
 7                a. are an adequate representative of the CLASSES they seek to
 8                     represent;
 9                b. will fairly protect the interests of the members of the CLASSES;
10                c. have no interests antagonistic of the members of the CLASSES;
11                     and
12                d. will vigorously pursue this suit via attorneys who are competent,
13                     skilled and experienced in litigating matters of this type.
14   46.   Predominant Common Questions of Law or Fact: There are common
15   questions of law and/or fact as to the members of the CLASSES which
16   predominate over questions affecting only individual members of the CLASSES,
17   including, without limitation:
18                a.      Whether DEFENDANT failed to properly pay overtime, in
19                           violation of the Labor Code:
20                b.      Whether DEFENDANT failed to pay and/or provide sick leave,
21                           in violation of the Healthy Workplaces, Healthy Families Act
22                           of 2014:
23                c.      Whether DEFENDANT failed and continue to fail to authorize
24                           and permit proper paid rest periods to the members of the Meal
25                           Period Class in violation of the Labor Code and Section 11 of
26                           the IWC Wage Orders:
27                d.      Whether DEFENDANT failed and continue to fail to authorize
28                           and permit proper paid rest periods to the members of the Rest
                                                                                      15
                                   First Amended Complaint
                              CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 16 of 44 Page ID #:493


 1                   Period Class in violation of the Labor Code and Section 11 of
 2                   the IWC Wage Orders:
 3            e.    Whether DEFENDANT failed to timely furnish accurate
 4                   itemized statements to the members of the Wage Statement
 5                   Class;
 6            f.    Whether DEFENDANT complied with wage reporting as
 7                   required by Labor Code §226(a) and §226.3;
 8            g.    Whether DEFENDANT failed to pay owed money and earned
 9                   vacation to Vacation Class;
10            h.    Whether DEFENDANT failed to pay uniform maintenance to
11                   Maintenance Class;
12            i.    Whether DEFENDANT failed to pay business expenses
13                   incurred by the Business Expenses Class for the benefit of
14                   DEFENDANT;
15            j.    Whether DEFENDANTS are liable pursuant to Labor Code
16                   §§202, and 203;
17            k.    Whether the members of the Classes are entitled to penalties
18                   pursuant to Labor Code §§2699, et seq.;
19            l.    Whether DEFENDANTS’ conduct constitutes unfair
20                   competition within the meaning of B&PC §17200, et seq.;
21            m.    Whether DEFENDANTS’ conduct constitutes unfair business
22                   practices within the meaning of B&PC §17200, et seq.;
23            n.    Whether the members of the Classes are entitled to injunctive
24                   relief;
25            o.    Whether the members of the Classes are entitled to restitution;
26                   and
27            p.    Whether DEFENDANTS are liable for attorney’s fees and
28                   costs.
                                                                               16
                            First Amended Complaint
                       CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 17 of 44 Page ID #:494


 1                             V. STATEMENT OF FACTS
 2   47.    DEFENDANT has been providing retailer of services and solutions for the
 3   needs of pets and have maintained branches and retail stores in the United States
 4   and throughout California.
 5   48.    In or about January 2014, SMADJA was hired by DEFENDANT as a dog
 6   groomer at their retail store branch in Pico Boulevard, Los Angeles, California.
 7   49.    In or about December 2016, RODRIGUEZ was transferred by
 8   DEFENDANT to a San Diego location from a location in Colorado.
 9   50.    PLAINTIFFS      and    members     of   the   CLASSES’      positions    with
10   DEFENDANTS are non-exempt. PLAINTIFF SMADJA on her part was informed
11   that her hourly base pay was $10.50 (eventually increased to $13.00). PLAINTIFF
12   RODRIGUEZ received a similar base rate of pay if he did not commission-out
13   during the relevant pay period.
14   51.    DEFENDANT paid PLAINTIFFS and members of the CLASSES by a
15   commission scheme depending on their weekly sales. For PLAINTIFF SMADJA,
16   on the basis of 50% when she started and later 60%. For example, if PLAINTIFF’s
17   sale for the week were below her hourly base for 40 hours by week, SMADJA’s
18   weekly pay would be computed at $10.50 (eventually increased to $13.00) per
19   hour. Otherwise, her pay would be the equivalent of the commission rate (i.e., 50%
20   or 60%) of her weekly sales. Similarly, RODRIGUEZ was paid 50% of his weekly
21   sales as a commission on a weekly-averaged basis. PLAINTIFFS are informed
22   and believe that the same scheme is applied to all members of the CLASSES.
23   52.    Furthermore, PLAINTIFFS and members of the CLASSES’ compensation
24   structure, included non-discretionary commission/bonus pay or “stipend” which
25   was based on meeting team goals.
26   53.    PLAINTIFFS requested an accounting from DEFENDANT with regard to
27   their commission, however, DEFENDANT failed to provide any such accounting.
28   54.   During at least a portion of the applicable class period, PLAINTIFFS and
                                                                                    17
                                First Amended Complaint
                           CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 18 of 44 Page ID #:495


 1   other similarly-situated and aggrieved employees were paid under what
 2   PLAINTIFFS alleges to be a non-compliant piece-rate or commission system.
 3   When Plaintiff RODRIGUEZ initially transferred to California from another state,
 4   he was paid based on a straight commission /piece rate per hours worked pay plan,
 5   thereby depriving him of at least minimum wages for all hours worked and paid
 6   duty-free rest periods. Upon information and belief, other similar situated Pet
 7   Groomers were paid in a similar manner.
 8   55.   PetSmart paid Groomers on what it termed a commission-only basis with a
 9   fall-back rate of an hourly base rate if they did not earn the commissions threshold.
10   This commission threshold was based on a percentage of total weekly sales. If Pet
11   Groomers reached their commissions threshold (referred to as “commissioned-
12   out,” “commissioning-out,” or “commission-only”) PLAINTIFFS and other
13   similarly-situated and aggrieved employees were consequently not paid for the
14   time spent performing work that was not commission eligible (“non-productive
15   time”), including the time spent during rest periods. As a result, they were not
16   properly provided with paid off-duty rest periods during the time in which they
17   were paid by piece rate or commission.
18   56.   As a result of the piece rate or commission-only payment, PLAINTIFFS and
19   other similarly situated current and former employees were therefore not paid at
20   least minimum wage for all time during rest periods because PLAINTIFFS and
21   other similarly-situated and aggrieved employees were only compensated for piece
22   rate or commission-eligible working time during the periods in which they
23   received compensation based purely on piece rate pay or commissions. They did
24   not receive compensation for time spent taking legally-required off-duty rest
25   periods.
26   57.    DEFENDANT’s “policy” is that its employees are not allowed to groom
27   alone; however, in violation of its own policy, DEFENDANT regularly scheduled
28   an employee alone to groom and often scheduled too many dogs.
                                                                                    18
                                First Amended Complaint
                           CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 19 of 44 Page ID #:496


 1   58.   As such, although PLAINTIFFS and members of the CLASSES were
 2   purportedly allowed to have their lunch breaks, their schedules often only allowed
 3   them to have their lunch breaks beyond the 5th hour. More so, because of the over-
 4   scheduling by DEFENDANT, PLAINTIFFS and members of the CLASSES were
 5   often not allowed to take any 10-minute rest periods for every four hours of work.
 6   59.    For periods wherein PLAINTIFFS and members of the CLASSES were
 7   deprived of their mandated rest periods, they are entitled to rest period
 8   compensation which is an additional 1 hour of pay for each day in which a rest
 9   break was not provided. The extra 1 hour pay of wages must be included in the
10   regular rate of compensation. In addition, this additional pay must be used in
11   computing the regular rate of pay.
12   60.    For the hours worked in excess of 40 hours per week and/or over 8 hours in
13   a day during the relevant period of time, DEFENDANTS purported to pay
14   PLAINTIFFS and members of the CLASSES overtime for hours worked in excess
15   of 40 hours per week, however, DEFENDANTS failed to timely pay time and one-
16   half of employees’ regular rate of pay, and instead timely paid only time and one-
17   half of employees’ hourly wages.
18   61.    In   contrast   to   DEFENDANTS’       practices,   relevant   law   requires
19   DEFENDANTS to timely pay overtime compensation derived from hourly wages
20   and applicable commissions, spiffs, and bonuses. When not immediately
21   computable, the additional computation should be paid in the next payday after the
22   employer can reasonably compute and arrange for payment of the additional
23   compensation. DEFENDANTS also failed to factor in the meal breaks and rest
24   period compensation in the computation of overtime pay PLAINTIFFS and
25   members of the CLASSES.
26   62.   Also, PLAINTIFFS and members of the CLASSES were expected to buy
27   and use their own grooming tools for work done for DEFENDANT. These
28   included power tools and non-power tools.
                                                                                   19
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 20 of 44 Page ID #:497


 1   63.   Although PLAINTIFFS and members of the CLASSES were given $150.00
 2   periodically to shear and sharpen their tools, at times the amount was not sufficient
 3   to cover the cost of shearing and sharpening the tools. PLAINTIFFS and members
 4   of the CLASSES were not reimbursed for the items they bought nor the excesses
 5   they paid for shearing or sharpening tools.
 6   64.   Moreover, though they were a job necessity, PLAINTIFFS and members of
 7   the CLASSES were not given proper “fair rental value” for the use of these tools.
 8   In many pay periods, PLAINTIFFS and members of the CLASSES did not earn at
 9   least double the minimum wage which is a requirement when employees use their
10   own tools.
11   65.   Furthermore, DEFENDANT required its employees to wear a smock while
12   performing their duties on behalf of DEFENDANT. Although DEFENDANT
13   provided the smock, DEFENDANT did not pay for the cleaning and maintenance
14   of the smock.
15   66.    PLAINTIFFS are informed and believe that those conditions existed at
16   other DEFENDANT’s retail stores and/or branches.
17   67.   At the time of PLAINTIFF’s termination, DEFENDANTS failed to pay
18   PLAINTIFFS sick leave and accrued unused vacation time. Moreover, she and
19   those similarly situated were not paid break penalties and properly computed
20   overtime pay. PLAINTIFFS are informed and believe that the same conditions also
21   existed for those who resigned or been terminated from DEFENDANT’s
22   employment.
23   68.   Having been injured by DEFENDANTS, PLAINTIFF, on each of their
24   behalves and on behalf of those similarly situated informed the Department of
25   Labor & Workforce Development Agency (“DOL”) of DEFENDANTS’ violation.
26   Thirty-three days has passed since PLAINTIFFS informed DOL. Thus
27   PLAINTIFFS have satisfied and/or exhausted any and all preconditions to bringing
28   this action as required by California Labor Code § 2699, et seq., and is entitled to
                                                                                    20
                                First Amended Complaint
                           CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 21 of 44 Page ID #:498


 1   penalties, interests, and attorneys’ fees provided for under the Private Attorney
 2   General Act (“PAGA”).
 3                               VII. CAUSES OF ACTION
 4                        FIRST CAUSE OF ACTION
 5           (FAILURE TO PAY PROPER AND TIMELY OVERTIME)
           PLAINTIFFS AND MEMBERS OF THE CLASSES against ALL
 6                             DEFENDANTS
 7   69.   PLAINTIFFS and members of the CLASSES hereby refer to, reallege and
 8   incorporate the foregoing paragraphs and allegations, of this Complaint by
 9   reference, as though fully set forth herein.
10   70.    Labor Code §510, provides that an employee must be paid overtime after
11   working eight (8) hours in a day and forty (40) hours in a week. Overtime must be
12   paid at one-and-a-half times the regular rate of pay after eight hours in a day and
13   forty hours in a week. The overtime rate becomes two times the regular rate of pay
14   for hours over twelve in a day, or over eight hours on the seventh consecutive day
15   worked.
16   71.   The “regular rate of pay” is comprised of more than just the employee’s
17   hourly rate of pay it includes many different kinds of monetary remuneration an
18   employee earns for his labor, including commissions, spiffs, and bonuses. (29
19   U.S.C. 207(e).) Employers must include these nondiscretionary bonuses and
20   incentive pay (e.g. stipend) along with other earnings to determine an employee’s
21   regular rate on which overtime pay is computed each pay period.
22   72.   A bonus is “nondiscretionary” if the employer makes a promise to pay it
23   based on the requirements being met. This includes bonuses designed to induce the
24   employees to work more steadily, more rapidly or more efficiently, to remain with
25   the employer, to meet attendance goals, individual or group production bonuses
26   and bonuses for quality and accuracy of work. (29 C.F.R. 778.211(c).) This also
27   includes spiffs, and incentive pay for special skills.

28   73.   Labor Code § 1194 also establishes an employees’ right to recover unpaid
                                                                                  21
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 22 of 44 Page ID #:499


 1   wages, including overtime compensation and interest thereon, together with the
 2   cost of suit. Moreover, the Fair Labor Standards Act provides liquidated damages
 3   in the amount of all overtime not paid in addition to the overtime pay.
 4   74.   Further, Labor Code § 226.7, subdivision (a) provides, “No employer shall
 5   require any employee to work during any meal or rest period mandated by an
 6   applicable order of the Industrial Welfare Commission.” Also Labor Code §226.7
 7   (b) further provides that, “If an employer fails to provide an employee a meal
 8   period or rest period in accordance with an applicable order of the Industrial
 9   Welfare Commission, the employer shall pay the employee one additional hour of
10   pay at the employee’s regular rate of compensation for each work day that the
11   meal or rest period is not provided.”
12   75.   Thus, the “additional hour of pay” is a premium wage intended to
13   compensate employees and should be included in the computation of overtime.
14   76.   More so, the relevant provisions of Labor Code §204 requires that “[a]ll
15   wages . . . earned” are “due and payable” at least twice each calendar month.
16   Payment of all wages earned in a pay period is due within a specified number of
17   days after the end of the period. “In other words, all earned wages, including
18   commissions, must be paid no less frequently than semi-monthly,” or at least twice
19   each month.
20   77.   At all times herein mentioned, PLAINTIFFS and members of the CLASSES
21   were exempt employees of DEFENDANT.
22   78.   At all times herein mentioned, PLAINTIFFS and members of the CLASSES
23   regularly worked overtime during the entire time of their employment.
24   79.   DEFENDANT also did not provide PLAINTIFFS and members of the
25   CLASSES with proper meal and rest breaks.
26   80.   PLAINTIFFS and members of the CLASSES’ hourly rates at all times
27   relevant should have to be determined by a detailed accounting of their non-
28   discretionary commission/bonus pay, spiffs, or “incentive” pay (e.g. stipend)
                                                                                 22
                                First Amended Complaint
                           CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 23 of 44 Page ID #:500


 1   including their meal and rest period compensation.
 2   81.   In any pay period in which a commission has been earned DEFENDANT
 3   was and is required to recalculate the rate of pay upon which overtime for that pay
 4   period is calculated. This may be accomplished by adding together all
 5   compensation earned for the workweek and then dividing the compensation by the
 6   number of regular time hours worked. This would provide a revised hourly rate
 7   upon which overtime may be calculated.
 8   82.   In instances when DEFENDANT did pay overtime to PLAINTIFFS and
 9   members of the CLASSES, DEFENDANT timely paid only 1.5 times their hourly
10   wage, but failed to timely and properly pay 1.5 times their regular rate of pay
11   taking into account non-discretionary commission/bonus pay, spiffs, or “incentive”
12   pay including the meal and rest period compensation in calculating the overtime
13   pay of PLAINTIFFS and members of the CLASSES.
14   83.   By failing to properly and timely compensate PLAINTIFFS and members of
15   the CLASSES for wages earned, DEFENDANT acted maliciously, fraudulently,
16   oppressively, and despicably, with wrongful intention causing injury and hardship
17   to PLAINTIFFS and members of the CLASSES by reaping economic gain at
18   PLAINTIFFS and members of the CLASSES’ expense, in willful and conscious
19   disregard of PLAINTIFFS and members of the CLASSES’ statutory and
20   regulatory right to right to receive lawful wages.
21   84.   As a result of the unlawful acts of DEFENDANT, PLAINTIFFS and
22   members of the CLASSES have been deprived of wages and overtime and double
23   time premium pay in amounts to be proven at trial, and PLAINTIFFS and
24   members of the CLASSES are entitled to recovery of such amounts from
25   DEFENDANT, plus interest, penalties and attorney’s fees and costs. Also, under
26   the Fair Labor Standards Act (“FLSA”) PLAINTIFFS are entitled to liquidated
27   damages.
28   ///
                                                                                  23
                                First Amended Complaint
                           CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 24 of 44 Page ID #:501


 1                       SECOND CAUSE OF ACTION
 2            (FAILURE TO PROVIDE AND/OR PAY SICK LEAVE)
                    PLAINTIFFS Against All DEFENDANTS
 3   85.   PLAINTIFFS and members of the CLASSES hereby refer to, reallege and
 4   incorporate the foregoing paragraphs and allegations, of this Complaint by
 5   reference, as though fully set forth herein.
 6   86.   Under the Healthy Workplaces, Healthy Families Act of 2014, an employee
 7   who works for 30 or more days within a year is entitled to paid sick days of 24
 8   hours or 3 days in each year of employment.
 9   87.   For violation of this Act, the penalty to the employer is the dollar amount of
10   paid sick days withheld from the employee multiplied by three, or two hundred
11   fifty dollars ($250.00), which ever amount is greater, but not to exceed an
12   aggregate penalty of four thousand dollars ($4,000.00).
13   88.   At all times herein mentioned, PLAINTIFFS and members of the CLASSES
14   were exempt employees of DEFENDANT.
15   89.   At all times herein mentioned, PLAINTIFFS and members of the CLASSES
16   at times called in sick during their employment.
17   90.   For those days that PLAINTIFFS and members of the CLASSES called in
18   sick, DEFENDANT did not pay PLAINTIFFS and members of the CLASSES sick
19   leave as mandated by law. In fact, DEFENDANT informed PLAINTIFFS and
20   members of the CLASSES that they do not get sick time off.
21   91.   As a result of DEFENDANT’s abovementioned unlawful act, PLAINTIFFS
22   and members of the CLASSES suffered injury and damage.
23   92.   As such, DEFENDANT is liable to PLAINTIFFS and members of the
24   CLASSES for the dollar amount of the sick days multiplied it by three plus interest
25   in the amount to be proven at trial.
26   ///
27   ///
28   ///
                                                                                   24
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 25 of 44 Page ID #:502


 1                        THIRD CAUSE OF ACTION
 2                 (FAILURE TO PROVIDE MEAL BREAKS)
           PLAINTIFFS AND MEMBERS OF THE CLASSES against ALL
 3                             DEFENDANTS
 4   93.   PLAINTIFFS and members of the CLASSES hereby refer to, reallege and
 5   incorporate the foregoing paragraphs and allegations, of this Complaint by
 6   reference, as though fully set forth herein.
 7   94.    Labor Code §512(a) provides that employees who work more than five
 8   hours in a day are entitled to a meal period of at least 30 minutes; and a second
 9   meal period of at least 30 minutes if they work for more than 10 hours in a day.
10   95.    Labor Code §512 further provides that “An employer may not employ an
11   employee for a work period of more than 10 hours per day without providing the
12   employee with a second meal period of not less than 30 minutes, except that if the
13   total hours worked is no more than 12 hours, the second meal period may be
14   waived by mutual consent of the employer and the employee only if the first meal
15   period was not waived.”
16   96.    Labor Code §516 provides that the Industrial Welfare Commission may
17   adopt or amend working condition orders with respect to meal periods for any
18   workers in California consistent with the health and welfare of those workers.
19   97.    Section 11(A) of the IWC Wage Order(s) provides that “Unless the
20   employee is relieved of all duty during a 30-minute meal period, the meal period
21   shall be considered an “on duty” meal period and counted as time worked. An “on
22   duty” meal period shall be permitted only when the nature of the work prevents an
23   employee from being relieved of all duty and when by written agreement between
24   the parties an on-the-job paid meal period is agreed to. The written agreement shall
25   state that the employee may, in writing, revoke the agreement at any time.”
26   98.   Section 11(B) of the IWC Wage Order(s) provides that “If an employer fails
27   to provide an employee a meal period in accordance with the applicable provisions

28   of this order, the employer shall pay the employee one (1) hour of pay at the
                                                                                   25
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 26 of 44 Page ID #:503


 1   employee’s regular rate of compensation for each workday that he meal period is
 2   not provided.”
 3   99.    Furthermore, an employer may not undermine a formal policy of providing
 4   meal breaks by pressuring employees to perform their duties in ways that omit
 5   breaks. The wage orders and governing statute do not countenance an employer's
 6   exerting coercion against the taking of, creating incentives to forego, or otherwise
 7   encouraging the skipping of legally protected breaks.
 8   100. During their employment with DEFENDANT, PLAINTIFFS and members
 9   of the CLASSES consistently worked over five (5) hours per shift and therefore
10   were entitled to a meal period of not less than thirty (30) minutes prior to
11   exceeding five (5) hours of employment.
12   101. DEFENDANT regularly scheduled an employee alone to groom and often
13   scheduled too many dogs in violation of its policy.
14   102. During their employment with DEFENDANT, PLAINTIFFS and members
15   of the CLASSES were given purported meal period, however, the grooming
16   schedule made by DEFENDANT for its clients made it so that PLAINTIFFS and
17   members of the CLASSES could often not take their meal breaks on time, thus
18   making them to take it beyond the 5th or 6th hour.
19   103.   By failing to afford proper meal breaks to PLAINTIFFS and members of
20   the CLASSES and in failing to properly compensate PLAINTIFFS and members
21   of the CLASSES for the meal periods they were not properly provided,
22   DEFENDANT acted maliciously, fraudulently, oppressively, and despicably, with
23   wrongful intention causing injury and hardship to PLAINTIFFS and members of
24   the CLASSES by reaping economic gain at PLAINTIFFS and members of the
25   CLASSES’ expense, in willful and conscious disregard of PLAINTIFFS and
26   members of the CLASSES’ statutory and regulatory right to lunch periods and
27   related compensation.
28   104. PLAINTIFFS and members of the CLASSES had been harmed and
                                                                                   26
                                  First Amended Complaint
                             CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 27 of 44 Page ID #:504


 1   DEFENDANT is liable to PLAINTIFFS and members of the CLASSES for one
 2   hour of additional premium pay at the regular rate of compensation for each day in
 3   which the proper meal was not provided. The exact amount of missed meal breaks
 4   wages owed to PLAINTIFFS and members of the CLASSES shall be proved at
 5   trial. In addition, PLAINTIFFS and members of the CLASSES are entitled to
 6   interest, penalties, attorney’s fees (“PAGA”) and costs, among other damages
 7   against DEFENDANT.
 8                      FOURTH CAUSE OF ACTION
 9                (FAILURE TO PROVIDE REST BREAKS)
          PLAINTIFFS AND MEMBERS OF THE CLASSES against ALL
10                            DEFENDANTS
11   105. PLAINTIFFS and members of the CLASSES hereby refer to, reallege and
12   incorporate the foregoing paragraphs and allegations, of this Complaint by
13   reference, as though fully set forth herein.
14   106.     State law requires employers to authorize paid rest periods of a specified
15   minimum duration of 10 minutes for every four hours an employee works. (See,
16   e.g., 8 California Code Regulations §§11010-11150 ¶2 and §11160 ¶1; Wage order
17   No. 9)
18   107.     At all times relevant herein PLAINTIFFS and members of the CLASSES
19   were employed by DEFENDANTS in non-exempt positions.
20   108.     At all times herein mentioned, PLAINTIFFS and members of the
21   CLASSES’ shifts that were over four (4) hours therefore were entitled to a rest
22   period of not less than ten (10) minutes prior to exceeding four (4) hours of
23   employment for each four (4) hours of work.
24   109.     DEFENDANT regularly scheduled an employee alone to groom and often
25   scheduled too many dogs in violation of its policy.
26   110. Because of the overscheduling of DEFENDANT, PLAINTIFFS and
27   members of the CLASSES were often not allowed to take any rest breaks for every

28   four hours of work.
                                                                                  27
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 28 of 44 Page ID #:505


 1   111. At all relevant times, DEFENDANT was aware of and was under a duty to
 2   comply with California Labor Code and the applicable Wage Orders.
 3   112.   As such, by requiring PLAINTIFFS and members of the CLASSES to work
 4   four (4) or more hours without authorizing or permitting a ten (10) minute rest
 5   period per each four (4) hour period worked, DEFENDANT denied and ignored its
 6   duty to provide PLAINTIFFS and members of the CLASSES proper rest periods.
 7   113.   An employer who fails to provide rest periods as required by an applicable
 8   Wage Order must pay the employee one additional hour of pay at the employee’s
 9   regular rate of pay for each work day that a rest period was not provided.
10   114.   By failing to consistently provide PLAINTIFFS and members of the
11   CLASSES with ten minute rest period, communicate the authorization and
12   permission to take rest periods, permit to take rest breaks, and provide
13   PLAINTIFFS and members of the CLASSES one hour’s pay at their respective
14   rate per day for each missed rest period, DEFENDANT acted maliciously,
15   fraudulently, oppressively, and despicably, with wrongful intention causing injury
16   and hardship to PLAINTIFFS and members of the CLASSES by reaping
17   economic gain at PLAINTIFFS and members of the CLASSES’ expense, in willful
18   and conscious disregard of PLAINTIFFS and members of the CLASSES’ statutory
19   and regulatory right to rest period.
20   115. PLAINTIFFS and members of the CLASSES have been harmed and
21   DEFENDANT is liable to PLAINTIFFS and members of the CLASSES for one
22   (1) hour of additional premium pay at the regular rate of compensation for each
23   day in which the proper rest period was not provided. The exact amount of missed
24   rest break wages owed to PLAINTIFFS and members of the CLASSES shall be
25   proved at trial.
26   116. In addition, PLAINTIFFS and members of the CLASSES are entitled to
27   interest, penalties, attorney’s fees (“PAGA”) and costs against DEFENDANTS.
28   ///
                                                                                  28
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 29 of 44 Page ID #:506


 1                       FIFTH CAUSE OF ACTION
 2       (FAILURE TO PAY OWED MONEY EARNED AND VACATION)
          PLAINTIFFS AND MEMBERS OF THE CLASSES against ALL
 3                            DEFENDANTS
 4   117. PLAINTIFFS and members of the CLASSES hereby refer to, reallege and
 5   incorporate the foregoing paragraphs and allegations, of this Complaint by
 6   reference, as though fully set forth herein.
 7   118.      Under California Law, all wages earned by employees must be paid by their
 8   employers.
 9   119.      Labor Code § 204 (b)(1) all wages earned for labor in excess of the normal
10   work period shall be paid no later than the payday for the next regular payroll
11   period.
12   120.      Labor Code §215 provides that a violation of the provision of person, or the
13   agent, manager, superintendent or officer Labor Code § 204 is guilty of
14   misdemeanor.
15   121. At all relevant times, PLAINTIFFS and members of the CLASSES were
16   employed by DEFENDANTS in non-exempt positions.
17   122. At relevant times material hereto, PLAINTIFFS and members of the
18   CLASSES are entitled to two weeks of vacation time per year.
19   123. DEFENDANT only paid PLAINTIFFS and members of the CLASSES a
20   portion of the week vacation that were unused in 2015 and failed provide
21   PLAINTIFFS and members of the CLASSES their accrued unused vacation time
22   for 2016.
23   124.      PLAINTIFFS requested from DEFENDANT the value of these unused
24   leave but failed to pay.
25   125.      As   a   result    of   DEFENDANTS’      abovementioned     unlawful        act,
26   PLAINTIFFS and members of the CLASSES suffered injury and damage.
27          126.     PLAINTIFFS and members of the CLASSES is therefore entitled to

28   recover from DEFENDANT interest on all due and unpaid wages at the rate
                                                                                      29
                                      First Amended Complaint
                                 CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 30 of 44 Page ID #:507


 1   specified in Civil Code § 3289 (b) which shall accrue from the date that the wages
 2   were due and payable.
 3                       SIXTH CAUSE OF ACTION
 4   (FAILURE TO PROVIDE ACCURATE ITEMIZED WAGE STATEMENTS
                            [LABOR CODE §226])
 5        PLAINTIFFS AND MEMBERS OF THE CLASSES against ALL
 6                             DEFENDANTS
     127. PLAINTIFFS and members of the CLASSES hereby refer to, reallege and
 7
     incorporate the foregoing paragraphs and allegations, of this Complaint by
 8
     reference, as though fully set forth herein.
 9
     128.   Labor Code §226(a) require employers to provide accurate itemized wage
10
     statements for each wage payment. Labor Code §226 (e) provides for a recovery of
11
     the greater of all actual damages or fifty dollars ($50) for the initial pay period in
12
     which a violation occurs and one hundred dollars ($100) for each violation in a
13
     subsequent pay period, not exceeding an aggregate penalty of four thousand dollars
14
     ($4,000) (per employee).
15
     129. At all relevant times, PLAINTIFFS and members of the CLASSES were
16
     employed by DEFENDANT in non-exempt positions.
17
     130. At relevant times material hereto, DEFENDANT was aware of, and was
18
     under a duty to comply with this law and other relevant laws.
19
     131. At relevant times material hereto, DEFENDANT failed to provide timely,
20
     accurate itemized wage statements to PLAINTIFFS and members of the CLASSES
21
     in accordance with California Labor Code. The statements provided by
22
     DEFENDANT did not accurately reflect actual gross wage earned, net wages
23
     earned, and/or the appropriate deductions to account for all proper regular and
24
     overtime pay, and breaks missed. In failing to do so, DEFENDANT also did not
25
     comply with the provision set forth above.
26
     132.   Because of DEFENDANT’s abovementioned unlawful act, PLAINTIFFS
27
     and members of the CLASSES suffered injury and damage.
28

                                                                                     30
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 31 of 44 Page ID #:508


 1   133.   PLAINTIFFS and members of the CLASSES is therefore entitled to recover
 2   from DEFENDANT a §226(e) penalty not exceeding four thousand dollars.
 3   134.   PLAINTIFFS and members of the CLASSES are entitled to injunctive relief
 4   to ensure compliance with the abovementioned Labor Code provision and seek to
 5   recover actual damages and/or penalties as applicable by law to be proved at trial,
 6   plus interest, and attorney’s fees and costs, among other damages against
 7   DEFENDANT.
 8                     SEVENTH CAUSE OF ACTION
 9   (FAILURE TO PROVIDE ACCURATE ITEMIZED WAGE STATEMENTS
                          [LABOR CODE §226.3])
10        PLAINTIFFS AND MEMBERS OF THE CLASSES against ALL
11                            DEFENDANTS
     135. PLAINTIFFS and members of the CLASSES hereby refer to, reallege and
12
     incorporate the foregoing paragraphs and allegations, of this Complaint by
13
     reference, as though fully set forth herein.
14
     136.   The failure to provide itemized wage statements is in violation of Labor
15
     Code §226.3 which provides in relevant part that any employer who violates
16
     subdivision (a) of §226 shall be subject to a civil penalty in the amount of two
17
     hundred fifty dollars ($250) per employee per violation in an initial citation and
18
     one thousand dollars ($1,000) per employee for each violation in a subsequent
19
     citation for which the employer fails to provide the employee a wage deduction
20
     statement or fails to keep the record required in subdivision (a) of Section 226..
21
     137. At all relevant times, PLAINTIFFS and members of the CLASSES were
22
     employed by DEFENDANT in non-exempt positions.
23
     138. At relevant times material hereto, DEFENDANT was aware of, and was
24
     under a duty to comply with this law and other relevant laws.
25
     139. At relevant times material hereto, DEFENDANTS failed to provide timely,
26
     accurate itemized wage statements to PLAINTIFFS and members of the CLASSES
27
     in accordance with California Labor Code. The statements provided by
28

                                                                                     31
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 32 of 44 Page ID #:509


 1   DEFENDANTS did not accurately reflect actual gross wage earned, net wages
 2   earned, and/or the appropriate deductions to account for all proper regular and
 3   overtime pay, and breaks missed. In failing to do so, DEFENDANTS also did not
 4   comply with the provision set forth above.
 5   140.   As a result of DEFENDANT’s abovementioned unlawful act, PLAINTIFFS
 6   and members of the CLASSES suffered injury and damage.
 7   141.   PLAINTIFFS and members of the CLASSES are therefore entitled to the
 8   above described civil penalty.
 9   142.   PLAINTIFFS and members of the CLASSES are entitled to injunctive relief
10   to ensure compliance with the abovementioned Labor Code provision and seek to
11   recover actual damages and/or penalties as applicable by law to be proved at trial,
12   plus interest, and attorney’s fees and costs, among other damages against
13   DEFENDANT.
14                      EIGHTH CAUSE OF ACTION
15                (UNLAWFUL WITHHOLDING OF WAGES)
            PLAINTIFFS AND MEMBERS OF THE CLASSES against ALL
16                                DEFENDANTS
17   143. PLAINTIFFS and members of the CLASSES hereby refer to, reallege and
18   incorporate the foregoing paragraphs and allegations, of this Complaint by
19   reference, as though fully set forth herein.
20   144. Labor Code §216 provides that it is a misdemeanor for an employer to
21   “willfully refuse to pay wages due and payable after demand has been made” or
22   “falsely den[y] the amount or validity thereof.”
23   145. Labor Code §225.5 provides a penalty of $100 for an initial violation and
24   $200 for any subsequent violation of §216 plus 25% of the withheld amount.
25   146. Upon demand to DEFENDANT, PLAINTIFFS and members of the
26   CLASSES were entitled by law to receive all wages and their final paycheck(s)
27   immediately. DEFENDANT also unlawfully withheld the balance of overtime pay,

28   and rest break wages. Moreover, these wages were demanded thereafter.
                                                                                  32
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 33 of 44 Page ID #:510


 1   147. As a result of DEFENDANT’s abovementioned unlawful act, PLAINTIFFS
 2   and members of the CLASSES suffered injury and damage.
 3   148. As such, DEFENDANT is subject to the Labor Code §225.5. PLAINTIFFS
 4   and members of the CLASSES are entitled to such penalties plus interest as
 5   required by law, plus restitution of all wages earned but not paid, the exact amount
 6   of penalties will be proved at trial.
 7                       NINTH CAUSE OF ACTION
 8          (FAILURE TO FULLY REIMBURSE WORK EXPENSES)-
                   PLAINTIFFS against ALL DEFENDANTS
 9   149. PLAINTIFFS and members of the CLASSES hereby refer to, reallege and
10   incorporate the foregoing paragraphs and allegations, of this Complaint by
11   reference, as though fully set forth herein.
12   150. California Labor Code §§ 2800 and 2802 provide that an employer must
13   reimburse employees for all necessary expenditures.
14   151.   California Labor Code §2802(a) provides that “an employer shall indemnify
15   his or her employee for all necessary expenditures or losses incurred by the
16   employee in direct consequence of the discharge of his or her duties, or of his or
17   her obedience to the directions of the employer.” This includes, “all reasonable
18   costs.” (Labor Code §2802(c).)
19   152. California Labor Code §2804 states in pertinent part that “any contract or
20   agreement, express or implied, made by any employee to waive the benefits of this
21   article or any part thereof is null and void, and this article shall not deprive any
22   employee or his personal; representative of any right or remedy to which he is
23   entitled under the laws of this State.”
24   153. During PLAINTIFFS and members of the CLASSES’ employment with
25   DEFENDANT, PLAINTIFFS and members of the CLASSES incurred necessary
26   business-related expenses and costs that were not fully reimbursed by
27   DEFENDANT including, but not limited to, the expenses of shearing and
28   sharpening. The amount of $150.00 provided by DEFENDANT to its employees
                                                                                   33
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 34 of 44 Page ID #:511


 1   was at times not enough to cover their expenses to shear or sharpen their tools.
 2   154. Furthermore, PLAINTIFFS and members of the CLASSES were and are
 3   required to buy from their own pocket the required supplies of their trade.
 4   155. DEFENDANT did not reimburse its employees for their purchases nor did
 5   they pay its employees the excesses of shearing or sharpening their tools.
 6   156. As a proximate result of the aforementioned violations, PLAINTIFFS and
 7   members of the CLASSES have been damaged in an amount according to proof at
 8   the time of trial.
 9   157. Pursuant to California Labor Code §2802(b), PLAINTIFFS and members of
10   the CLASSES request that the Court award interest at the same rate as judgments
11   in civil actions, accruing from the date on which PLAINTIFFS incurred the
12   necessary expenditure or loss or must at least be paid twice the minimum wage.
13   158. Pursuant to California Labor Code §2802(c), PLAINTIFFS and members of
14   the CLASSES request that the Court award reasonable attorney’s fees and costs
15   incurred by them in this action.
16                       TENTH CAUSE OF ACTION
17             (FAILURE TO PAY UNIFORM MAINTENANCE)
            PLAINTIFFS AND MEMBERS OF THE CLASSES against ALL
18                            DEFENDANTS
19   159. PLAINTIFFS and members of the CLASSES hereby refer to, reallege and
20   incorporate the foregoing paragraphs and allegations, of this Complaint by
21   reference, as though fully set forth herein.
22   160.   Under California law, if an employer requires non-exempt employees to
23   wear a uniform, the employer must pay for and maintain the uniform for the
24   employee. (Labor Code §2802)
25   161.   In addition to the cost of the uniform, the employer must provide non-
26   exempt employees with reasonable maintenance of the uniforms. The employer
27   can either maintain the uniform itself or pay the employee a weekly maintenance

28   allowance of an hour's pay at minimum wage, provided that an hour's pay is a
                                                                                    34
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 35 of 44 Page ID #:512


 1   reasonable estimate of the time necessary to maintain uniform properly.
 2   162.   An employer may never impose a financial burden on employees, with
 3   respect to purchasing or maintaining clothing, which would reduce the employees'
 4   wage rate below the minimum wage.
 5   163.   Here, DEFENDANT provided PLAINTIFFS and members of the
 6   CLASSES with smock as uniform. However, DEFENDANT does not maintain the
 7   uniforms. PLAINTIFFS and members of the CLASSES pay for the maintenance
 8   and cleaning themselves.
 9   164.    DEFENDANT failed to maintain the uniform, nor pay PLAINTIFFS and
10   members of the CLASSES a weekly maintenance allowance of an hour's pay at
11   minimum wage.
12   165.   As a proximate result of the aforementioned violations of §2802,
13   PLAINTIFFS and members of the CLASSES are entitled to recovery from
14   DEFENDANT for reimbursement of necessary expenditures including interests, or
15   an hour pay extra per week.
16   166.   As a proximate result of the aforementioned violations of Labor Code
17   §2802, PLAINTIFFS and members of the CLASSES have been damaged in an
18   amount according to proof at the time of Trial.
19   167.   Pursuant to Labor Code §2802(b), PLAINTIFFS and members of the
20   CLASSES request that the Court award interest at the same rate as judgments in
21   civil actions, accruing from the date on which each PLAINTIFFS and members of
22   the CLASSES incurred the necessary expenditure or loss.
23   168.   Pursuant to Labor Code §2802(c), PLAINTIFFS and members of the
24   CLASSES request that the Court award reasonable attorney’s fees and costs
25   incurred by them in this action.
26   ///
27   ///
28   ///
                                                                               35
                                First Amended Complaint
                           CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 36 of 44 Page ID #:513


 1                    ELEVENTH CAUSE OF ACTION
 2                     (WAITING TIME PENALTIES)
          PLAINTIFFS AND MEMBERS OF THE CLASSES against ALL
 3                            DEFENDANTS
 4   169. PLAINTIFFS and members of the CLASSES hereby refer to, reallege and
 5   incorporate the foregoing paragraphs and allegations, of this Complaint by
 6   reference, as though fully set forth herein.
 7   170. This cause of action is wholly derivative of and dependent upon the unpaid
 8   wage claims set forth for, unpaid wages that remained unpaid upon termination or
 9   resignation of members of the CLASSES’ employment.
10   171. Labor Code §201 provides that the “wages earned and unpaid at the time of
11   discharge are due and payable immediately.” Similarly, Labor Code §202 states,
12   “if an employee not having a written contract for a definite period quits his or her
13   employment, his or her wages shall become due and payable not later than 72
14   hours thereafter, unless the employee has given 72 hours previous notice of his or
15   her intention to quit, in which case the employee is entitled to his or her wages at
16   the time of quitting.”
17   172. Labor Code §203 provides that “if an employer willfully fails to pay,
18   without abatement or reduction, in accordance with Sections 201, 201.3, 201.5,
19   202, and 205.5, any wages of an employee who is discharged or who quits, the
20   wages of the employee shall continue as a penalty from the due date thereof at the
21   same rate until paid or until an action therefor is commenced; but the wages shall
22   not continue for more than 30 days.”
23   173. During the relevant time period, DEFENDANT willfully failed to pay
24   members of the CLASSES who are no longer employed by DEFENDANT all
25   earned and unpaid wages set forth above, including but not limited to, properly
26   calculated overtime pay, meal and rest period premium wages, either at the time of
27   discharge (i.e., within 24 hours), or within seventy-two (72) hours of their leaving

28   DEFENDANT’s employ.
                                                                                   36
                                   First Amended Complaint
                              CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 37 of 44 Page ID #:514


 1   174. DEFENDANT’s failure to pay members of the CLASSES who are no longer
 2   employed by DEFENDANT their wages earned and unpaid at the time of
 3   discharge, or within seventy-two (72) hours of their leaving DEFENDANT’s
 4   employ, is in violation of California Labor Code sections 201, 202, and 203.
 5   175. Members of the CLASSES are entitled to recover from DEFENDANTS the
 6   statutory penalty wages for each day they were not paid, at their regular hourly rate
 7   of pay, up to a thirty (30) day maximum pursuant to California Labor Code
 8   sections 203, plus interest and attorney’s fees in the amount to be proven at trial.
 9                     TWELFTH CAUSE OF ACTION
10            (PRIVATE ATTORNEY GENERALS ACT CLAIM –
                       LABOR CODE §2699, ET SEQ.)
11        PLAINTIFFS AND MEMBERS OF THE CLASSES against ALL
12                            DEFENDANTS
     176. PLAINTIFFS and members of the CLASSES hereby refer to, reallege and
13
     incorporate the foregoing paragraphs and allegations, of this Complaint by
14
     reference, as though fully set forth herein.
15
     177.   Pursuant to Labor Code §2699(a) (which provides that any provision of the
16
     Labor Code that provides for a civil penalty to be assessed and collected by the
17
     Labor and Workforce Development Agency, may, as an alternative, be recovered
18
     through a civil action brought by an aggrieved employee on behalf of himself or
19
     herself and other current or former employees) PLAINTIFFS seeks recovery or
20
     applicable civil penalties.
21
     178.   Pursuant to Labor Code §2699(e) (which provides that for all provisions of
22
     the Labor Code except those for which a civil penalty is specifically provided,
23
     there is established a civil penalty for a violation of these provisions),
24
     PLAINTIFFS seek recovery of the applicable civil penalties pursuant to Labor
25
     Code §§2699(e)(2) as follows:
26
                  a. One hundred dollars ($100.00) per pay period for the initial
27
                      violation; and
28

                                                                                      37
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 38 of 44 Page ID #:515


 1                b. Two hundred dollars ($200.00) per pay period for each subsequent
 2                    violation.
 3   179.   Labor Code §2699.3(a) states in pertinent part: “A civil action by an
 4   aggrieved employee pursuant to subdivision (a) or (f) of §2699 alleging a violation
 5   of any provision listed in §2699.5 shall commence only after the following
 6   requirements have been met: (1) The aggrieved employee or representative shall
 7   give written notice by certified mail to the Labor and Workforce Development
 8   Agency and the employer of the specific provisions of this code alleged to have
 9   been violated, including the facts and theories to support the alleged violation.
10   180.   Here, PLAINTIFFS and members of the CLASSES’ civil action alleges
11   violation of provisions listed in Labor Code §2699.5. As such, Labor Code
12   §2699.3(a) applies to this action, and Labor Code §26699.3(b) and §26699.3(c) do
13   not apply to this action.
14   181.   On June 28, 2016, PLAINTIFFS complied with Labor Code §2699.3(a) in
15   that PLAINTIFF, on behalf of persons similarly situated, gave written notice by
16   certified mail to the Labor and Workforce Development Agency (LWDA”) and
17   DEFENDANT of the specific provisions of the labor Code alleged to have been
18   violated, including the facts and theories to support the alleged violation.
19   182.   Labor Code §2699.3(a) further states in pertinent part “(2)(A) The agency
20   shall notify the employer and the aggrieved employee or representative by certified
21   mail that it does not intend to investigate the alleged violation within 30 calendar
22   days of the postmark date of the notice received pursuant to paragraph (1). Upon
23   receipt of the notice or if no notice is provided within 33 calendar days of the
24   postmark date of the notice given pursuant to paragraph (1), the aggrieved
25   employee may commence a civil action pursuant to Section 2699.”
26   183.   As of October 1, 2016 (more than 33 calendar days after PLAINTIFF’s
27   LWDA letters were mailed via certified mail), PLAINTIFFS had not received any
28   notification that the LWDA intended to investigate the alleged violations.
                                                                                     38
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 39 of 44 Page ID #:516


 1   184.   As such, PLAINTIFFS have complied with Labor Code §2699.3(a) and
 2   have been given authorization therefrom to commence a civil action which
 3   includes a cause of action pursuant to Labor Code §2699.
 4                   THIRTEENTH CAUSE OF ACTION
 5                    (UNFAIR BUSINESS PRACTICES)
               PLAINTIFFS AND MEMBERS OF THE CLASSES
 6                       against ALL DEFENDANTS
 7   185. PLAINTIFFS and members of the CLASSES hereby refer to, reallege and
 8   incorporate the foregoing paragraphs and allegations, of this Complaint by
 9   reference, as though fully set forth herein.
10   186.   Within all times relevant herein, DEFENDANT, in an effort to exploit its
11   workers for profit or otherwise, have engaged in the following unlawful, unfair,
12   deceptive, and misleading business practices:
13          a.    Failing to properly and timely pay properly calculated overtime of
14                PLAINTIFFS and members of the CLASSES;
15          b.    Failing to provide PLAINTIFFS and members of the CLASSES paid
16                rest periods;
17          b.    Failing to provide proper meal breaks and rest periods, or to pay
18                premium wages for missed meal and rest periods to PLAINTIFFS and
19                members of the CLASSES;
20          c.    Failing to pay sick leave, owed money and vacation, fully reimburse
21                business expenses and for uniform maintenance;
22          d.    Failing to provide accurate wage statements to PLAINTIFFS and
23                members of the CLASSES; and
24          e.    Failing to pay all wages earned and owed to departing employees.
25   187.   The foregoing wrongful activities have caused harm, fear, pressure, and
26   humiliation to the employee(s) at DEFENDANT.
27   188.   As a direct and proximate cause of DEFENDANT’s unlawful, unfair,

28   and/or fraudulent acts and practices described herein, DEFENDANT has received
                                                                                39
                                 First Amended Complaint
                            CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 40 of 44 Page ID #:517


 1   and continues to hold ill-gotten gains belonging to PLAINTIFFS and members of
 2   the CLASSES. As a direct and proximate cause of DEFENDANT’s unlawful
 3   business practices, to PLAINTIFFS and members of the CLASSES have suffered
 4   economic injuries including, but not limited to out-of-pocket business expenses,
 5   unlawful deductions from compensation, loss of minimum wage and overtime
 6   wages, compensation for missed meal and rest period, and waiting time penalties.
 7   DEFENDANT has profited from its unlawful, unfair and in the amount of those
 8   business expenses, improper deductions from compensation, unpaid minimum
 9   wages and overtime, unpaid compensation for missed meal and rest periods, and
10   interests accrued by to PLAINTIFFS and members of the CLASSES.
11   189.   Pursuant to the provisions of B&PC §17203, PLAINTIFFS and members of
12   the CLASSES are entitled to restoration of lost wages, unpaid business expenses,
13   unlawful deductions, meal and rest periods and interests, DEFENDANT have
14   collected by the use of the unfair, deceptive, and misleading business practices
15   described in this Complaint.
16   190.   PLAINTIFFS and members of the CLASSES are entitled to enforce all
17   applicable penalty provisions of the California Labor Code pursuant to B&PC
18   §17202.
19   191.   PLAINTIFFS’ success in this action will enforce important rights affecting
20   the public interest. In this regard, PLAINTIFFS sue on behalf of the public as well
21   as on behalf of themselves and others similarly situated. PLAINTIFFS seek and is
22   entitled to reimbursement of business expenses, the unpaid compensation,
23   declaratory and injunctive relief, civil penalties, and any other appropriate remedy.
24   192.   Pursuant to the provisions of B&PC § 17203, this Court should issue an
25   injunction prohibiting DEFENDANT from engaging in the foregoing unfair,
26   deceptive, and misleading business practices.
27   193.   In order to prevent DEFENDANT from profiting and benefitting from their
28   wrongful and illegal acts and continuing those acts, an order requiring
                                                                                    40
                                First Amended Complaint
                           CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 41 of 44 Page ID #:518


 1   DEFENDANT to disgorge all the profits and gains they have reaped and restore
 2   such profits and gains to PLAINTIFFS and members of the CLASSES, from
 3   whom they were unlawfully taken.
 4   194.   PLAINTIFFS have assumed the responsibility of enforcement of the laws
 5   and lawful claims specified herein. There is a financial burden incurred in pursuing
 6   this action which is in the public interest. Therefore, reasonable attorney’s fees are
 7   appropriate pursuant to CCP §1021.5.
 8   195. As a direct and proximate cause of the unfair business practices described
 9   above, PLAINTIFF, members of the CLASSES, and members of the general
10   public have all suffered significant loses and DEFENDANT have been unjustly
11   enriched.
12   196.   PLAINTIFF, members of the CLASSES, and members of the general public
13   are entitled to: restitution of money acquired by DEFENDANT by means of their
14   unfair business practices, in an amounts not yet ascertained but to be ascertained at
15   trial; (b) injunctive relief against DEFENDANT’s continuation of their unfair
16   business practices; and (c) declaration that DEFENDANT’s business practices are
17   unfair within the meaning to the statute.
18                             VIII. PRAYER FOR RELIEF
19          WHEREFORE, Plaintiffs LEA M. SMADJA, ANDREW RODRIGUEZ and
20   members of the CLASSES and aggrieved employees pray for judgment against
21   Defendant PETSMART, INC. and Does 1 through 50, inclusive, as follows:
22          a.    That the Court issue an Order certifying the Classes herein, appointing
23                all named PLAINTIFFS as representative of all others similarly
24                situated, and appointing all law firms representing all named
25                PLAINTIFFS as counsel for the members of the Classes;
26          b.    An award of general, compensatory and liquidated damages in an
27                amount to be determined at trial;
28          c.    Wages constituting overtime time pay, meal and rest breaks wages,
                                                                                     41
                                First Amended Complaint
                           CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 42 of 44 Page ID #:519


 1              owed money earned and vacation, unpaid business expenses including
 2              interest and penalties, to the extent provided by law, including all
 3              applicable Labor Code penalties;
 4        d.    Waiting time penalties;
 5        e.    All applicable labor code penalties and additional wages, including
 6              but not limited to those provided for under California Labor Code
 7              §§225.5, 226, 226.3, 2644 et seq.
 8        f.    Injunctive relief prohibiting DEFENDANT from engaging in the
 9              unfair, deceptive, and misleading business practices described herein
10              (Unfair Competition);
11        g.    Restoration of all money gained by DEFENDANT and all money lost
12              by PLAINTIFFS by DEFENDANT wrongly using the unfair,
13              deceptive, and misleading business practices described in this
14              Complaint (Unfair Competition);
15        h.    Reasonable attorneys’ fees;
16        i.    Prejudgment interest;
17        j.    All costs of suit herein incurred; and
18        k.    Such other and further relief as the court may deem proper.
19

20   Dated: April ______, 2018                BITTON & ASSOCIATES
21

22                                            ________________________
23                                            OPHIR J. BITTON,
24                                            Attorneys for Plaintiffs
25                                            LEA M. SMADJA and
                                              ANDREW RODRIGUEZ,
26                                            and all others similarly situated
27

28

                                                                                  42
                              First Amended Complaint
                         CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 43 of 44 Page ID #:520


 1

 2   Dated: April ______, 2018            SHORTLEGAL, APC
 3

 4                                         ________________________
 5                                          BRIAN SHORT
 6                                          KRISTINA DE LA ROSA
                                           Attorneys for Plaintiffs
 7                                         LEA M. SMADJA and
 8                                         ANDREW RODRIGUEZ,
                                           and all others similarly situated
 9

10

11
     Dated: April ______, 2018           COHELAN, KHOURY & SINGER
12

13
                                           ________________________
14
                                           MICHAEL SINGER
15                                         JEFF GERACI
                                           Attorneys for Plaintiffs
16
                                           LEA M. SMADJA and
17                                         ANDREW RODRIGUEZ,
                                           and all others similarly situated
18

19
                            DEMAND FOR JURY TRIAL
20
           PLAINTIFFS hereby demand a trial of their claims by jury to the extent
21
     authorized by law.
22
     Dated: April ______, 2018              BITTON & ASSOCIATES
23

24
                                           ________________________
25
                                           OPHIR J. BITTON,
26
                                          Attorneys for Plaintiffs
27                                        LEA M. SMADJA, ANDREW
                                          RODRIGUEZ and all others similarly
28
                                          situated
                                                                          43
                               First Amended Complaint
                          CASE NO. 17CV00379 (SVW)(JC)
Case 2:17-cv-00379-SVW-JC Document 26-6 Filed 11/20/18 Page 44 of 44 Page ID #:521


 1

 2

 3   Dated: April ______, 2018          SHORTLEGAL, APC
 4

 5                                       ________________________
 6                                        BRIAN SHORT
                                          KRISTINA DE LA ROSA
 7                                       Attorneys for Plaintiffs
 8                                       LEA M. SMADJA and
                                         ANDREW RODRIGUEZ,
 9
                                         and all others similarly situated
10

11

12   Dated: April ______, 2018        COHELAN, KHOURY & SINGER
13

14                                       ________________________
15                                       MICHAEL SINGER
                                         JEFF GERACI
16
                                         Attorneys for Plaintiffs
17                                       LEA M. SMADJA and
                                         ANDREW RODRIGUEZ,
18
                                         and all others similarly situated
19

20

21

22

23

24

25

26

27

28

                                                                             44
                              First Amended Complaint
                         CASE NO. 17CV00379 (SVW)(JC)
